 UNITED STATES BANKRUPTCY COURT                               HEARING DATE: October 29, 2020
 SOUTHERN DISTRICT OF NEW YORK                                HEARING TIME: 9:00 a.m.
 -------------------------------------------------------- x   OBJECTION DEADLINE: October 22, 2020
                                                          :
 In re:                                                   :   Case No. 17-12378 (CGM)
                                                          :
 CAROLE RICHARDS, aka Carole Richards- :                      (Chapter 13)
 Branch, dba Horizon Property Management,                 :
                                                          :
                                    Debtor.               :
 -------------------------------------------------------- x

                          DECLARATION OF ALICIA M. LEONHARD

        I, Alicia M. Leonhard, hereby declare under penalty of perjury as follows:

        1.      I am a Trial Attorney with the Office of the United States Trustee, Albany, New

York.

        2.      My Office assigned this case to me pursuant to my duties as Trial Attorney.

        3.      I make this Declaration based on personal knowledge without waiving the

attorney-client privilege, the work product protection, and other applicable privileges and

protections.

        4.      Attached to this Declaration as Exhibits 1-4 are true and correct copies of the

following documents that I personally downloaded from the ECF Docket of the above-captioned

chapter 13 case:

 Exhibit 1         UCC-Financing Statement, recorded on December 19, 2019, against 60 E.
                   126th Street, New York, N&, and Security Agreement
 Exhibit 2         UCC-Financing Statement, recorded on May 13, 2020, against 3 E. 128th
                   Street, New York, NY
 Exhibit 3         Letter, filed on June 17, 2020, from M. Bradford Randolph, Esq. to the
                   Honorable Celia G. Morris
 Exhibit 4         Disclosure of Compensation of Attorney for Debtor, filed on July 30, 2020, by
                   M. Bradford Randolph, Esq.

 Dated: New York, New York                              By: /s/ Alicia M. Leonhard
        October 14, 2020.                                   Alicia M. Leonhard
                                                            Trial Attorney
Albany, New York 12207
Direct Telephone: 202.495.9929
Albany Office Telephone: 518.434.4553
Email: Alicia.M.Leonhard@usdoj.gov
